Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action

Rejections under 35 U.S.C. 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Examiner did not find support in the specification for the functions recited in limitations (i), (ii), and (vi).

Rejections under 35 U.S.C. 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Reisman (US 6,594,692) in view of Mitkar et al (US 20180275913), hereafter known as Mitkar.
With respect to claim 1, Reisman teaches
a network of computers connected for data communication (column 5 lines 52-57 invention implemented in a network of computers connected to communications); 
a transmitting server delivering electronic records to a receiving server (column 9 lines 33-42 transporting data between a server and other servers or users); 
at least one processor and computerized memory implementing software (figures 7-11 embodiments showing user computer and servers which are known in the art to have processor and memory) configured to perform the following steps: 
	(i) classify the electronic records by type (column 12 lines 43-56 classify fields by field, type, etc. when transporting data); 
	(ii) associate files with transactions and properties (column 23 lines 6-21, column 25 lines 30-53 transactions for objects, objects classified into order status, vendor, product class etc. as properties); 
	(iii) apply standardized file names (columns 5-6 lines 64-6 specifying file name format for common protocols); 
	(iv) extract data from files (column 12 lines 43-56 data extracted from information product, stored in fields of data structures in database); 

Reisman also teaches (vi) use data and reports to authenticate data transfer (column 52 lines 14-33 archiving and relocating (transferring) data, column 6 lines 51-56 reporting utility for data transport).  Reisman does not teach (vi) use data and tapes and reports to authenticate data transfer.  Mitkar teaches this in using data from a tape storage for transfer (paragraph 0134).  IT would have been obvious to have combined the function in Mitkar of transferring data from a tape with the data transnporting and management techniques in Reisman to provide data management functionality like transferring data  to an archiving location like a tape, making Reisman more user friendly.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        10/21/21